DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The instant application, which has a filing date on or after March 16, 2013, is considered a transition application because the application claims [domestic benefit of or foreign priority to] Application No. 13/167,571, which has a filing date prior to March 16, 2013. Although the instant application does not contain a 37 CFR 1.55/1.78 statement indicating that this application should be examined under the AIA  (First Inventor to File), a review of the disclosures of both the instant application and the parent application, by the examiner, reveals that at least one claim presented or that has ever been presented in the instant application appears to be drawn to an invention having an effective filing date on or after March 16, 2013 as the claim(s) fail to have support in the earlier-filed application. More specifically, claims 2-5, 7, 8-13, 15-18, and 20 lack support in the earlier filed application because the CIP introduce new subject matter in relation to the variable refrigerant flow system that was not included in the parent documents and thus the effective filing date of at least one claim in the application appears to be 8/4/2020. Accordingly, this application is being examined under the AIA  (First Inventor to File) statutory framework. Therefore, all forthcoming Office actions on the merits will be labeled “AIA  (First Inventor to File) Status: Yes” (see upper right box on form PTOL-37/37D and/or PTOL- 326/326AE).




Priority
The claims of this CIP application have different filing dates.

Claim 1, 6, 14, and 19 are supported by the parent applications 16/352,536, 14/921,889, and 13/167,571. Application 13/167,571 has an application filing date of 6/23/2011. Thus, the above claims will be examined with an effective filing date of 6/23/2011. 

Claims 2-5, 7, 8-13, 15-18, and 20 will be examined with an effective filing date of 8/4/2020 as the claims are directed to subject matter that was newly introduced in the present CIP application. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,261,485. Although the claims at issue are not identical, they are not patentably distinct from each other.

Current Application

1. A control system comprising:

one or more sensors configured to generate sensor data relating to building equipment, wherein the sensor data comprise first sensor data collected during a first time period and second sensor data collected during a second time period; and

a controller configured to: use the first sensor data to generate one or more first model coefficients for a model for the building equipment, the model configured to provide an output as a function of one or more model coefficients and one or more input variables;
use the second sensor data to generate one or more second model coefficients for the model;




generate a test statistic by comparing the one or more first model coefficients and the one or more second model coefficients; compare the test statistic with a value; and



automatically identify a change relating to the building equipment in response to the test statistic exceeding the value.










14. A method comprising: 

collecting sensor data relating to building equipment, wherein the sensor data comprise first sensor data collected during a first time period and second sensor data collected during a second time period; and




using the second sensor data to generate one or more second model coefficients for the model;
generating a test statistic by comparing the one or more first model coefficients and the one or more second model coefficients; and






automatically identifying a change relating to the building equipment by comparing the test statistic with a value.












1.  A building management system comprising: 

a plurality of sensors measuring a physical state or condition of a building and generating sensor 
data indicating the physical state or condition measured by the plurality of sensors; and 
(collected data for the corresponding first and second time periods discussed below)

a controller that uses first sensor data from the plurality of sensors collected during a first time period to generate one or more first model coefficients for an energy usage model for the building;  

wherein the controller uses second sensor data from the plurality of sensors collected during a second time period to generate one or more second model coefficients for the energy usage model;  

wherein the controller calculates a difference 
between the first model coefficients and the second model coefficients, generates a test statistic based on the difference, and compares the test statistic with a critical value;  
wherein the controller automatically 

identifies a change in the building's energy usage and updates the energy usage model by replacing the first model coefficients with the second model 
coefficients in response to the test statistic exceeding the critical value;  wherein the controller uses the energy usage model with the second model coefficients to generate and transmit control signals to building equipment that operate to affect the physical state or condition of the building in response to replacing the first model coefficients with the second model coefficients. 
 
1.  A building management system comprising: 

a plurality of sensors measuring a physical state or condition of a building and generating sensor 
data indicating the physical state or condition measured by the plurality of sensors;  and 
(collected data for the corresponding first and second time periods discussed below)




wherein the controller uses second sensor data from the plurality of sensors collected during a second time period to generate one or more second model coefficients for the energy usage model;  

wherein the controller calculates a difference 
between the first model coefficients and the second model coefficients, generates a test statistic based on the difference, and 

compares the test statistic with a critical value;  
wherein the controller automatically identifies a change in the building's energy usage and updates the energy usage model by replacing the first model coefficients with the second model 
coefficients in response to the test statistic exceeding the critical value;  wherein the controller uses the energy usage model with the second model coefficients to generate and transmit control signals to building equipment that operate to affect the physical state or condition of the building in response to replacing the first model coefficients with the second model coefficients. 


Claims 1 and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,739,741. Although the claims at issue are not identical, they are not patentably distinct from each other.
Current Application

1. A control system comprising:

one or more sensors configured to generate sensor data relating to building equipment, wherein the sensor data comprise first sensor data collected during a first time period and second sensor data collected during a second time period; and

a controller configured to: use the first sensor data to generate one or more first model coefficients for a model for the building equipment, the model 








use the second sensor data to generate one or more second model coefficients for the model;



generate a test statistic by comparing the one or more first model coefficients and the one or more second model coefficients; 

compare the test statistic with a value; and
automatically identify a change relating to the building equipment in response to the test statistic exceeding the value.

14. A method comprising: 

collecting sensor data relating to building equipment, wherein the sensor data comprise first sensor data collected during a first time period and second sensor data collected during a second time period; and


using the first sensor data to generate one or more first model coefficients for a model for the building equipment, the model configured to provide an output as a function of one or more model coefficients and one or more input variables;








using the second sensor data to generate one or more second model coefficients for the model;



generating a test statistic by comparing the one or more first model coefficients and the one or more second model coefficients; and

automatically identifying a change relating to the building equipment by comparing the test statistic with a value.



1.  A building management system comprising: 

a plurality of sensors measuring a physical state or condition and generating sensor data indicating 
the physical state or condition measured by the plurality of sensors;  and (collected data for the corresponding first and second time periods discussed below)

a controller configured to: use first sensor data from the plurality of sensors collected during a first time period to generate one or more first model 

usage of the HVAC equipment is an output of the energy usage model, the one or more model coefficients are parameters of the energy usage model, and the one or more variables are inputs to the energy usage model;  

use second sensor data from the plurality of sensors collected during a second time period to generate one or more second model coefficients for the energy usage model;  

generate a test statistic by comparing the first model coefficients and the second model 
coefficients;  

compare the test statistic with a value;  and 
automatically identify a change in the energy usage of the HVAC equipment in response to the test statistic exceeding the value. 
 
 1.  A building management system comprising: 

a plurality of sensors measuring a physical state or condition and generating sensor data indicating 
the physical state or condition measured by the plurality of sensors;  and (collected data for the corresponding first and second time periods discussed below)

a controller configured to: use first sensor data from the plurality of sensors collected during a first time period to generate one or more first model 
coefficients for an energy usage model for HVAC equipment, the energy usage model configured to provide an energy usage of the HVAC equipment as a function of one or more model coefficients and one or more variables, wherein the energy 
usage of the HVAC equipment is an output of the energy usage model, the one or more model coefficients are parameters of the energy usage model, and the one or more variables are inputs to the energy usage model;  

use second sensor data from the plurality of sensors collected during a second time period to generate one or more second model coefficients for the energy usage model;  

generate a test statistic by comparing the first model coefficients and the second model 
coefficients;  

compare the test statistic with a value;  and 
automatically identify a change in the energy usage of the HVAC equipment in response to the test statistic exceeding the value. 


Claims 6 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,261,485 in view of Pitcher (US 2011/0276527).

Regarding claim 6, U.S. Patent No. 10,261,485 does not expressly claim wherein the change comprises a resizing of a space served by the building equipment, an alteration of hours of operation of the space, or an increase or decrease in a number of employees using a space served by the building equipment.

Pitcher discloses wherein the change comprises a resizing of a space served by the building equipment, an alteration of hours of operation of the space, or an increase or decrease in a number of employees using a space served by the building equipment (see Abstract and paragraph 0004: change in energy consumption corresponds to a change in operating hours of a building). 
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the claims of U.S. Patent No. 10,261,485 with the teachings of Pitcher, i.e. equate changes in energy consumption with a change in operating hours of the building, for the advantageous benefit of identifying an increase or decrease in operational hours using the obvious known correlation between the operational hours and energy consumption for HVAC systems in certain buildings.  
Regarding claim 19, U.S. Patent No. 10,261,485 does not expressly claim wherein the change comprises a resizing of a space served by the building equipment, an alteration of hours of operation of the space, or an increase or decrease in a number of employees using a building served by the building equipment.

Pitcher discloses wherein the change comprises a resizing of a space served by the building equipment, an alteration of hours of operation of the space, or an increase or decrease in a number of employees using a building served by the building equipment (see Abstract and paragraph 0004: change in energy consumption corresponds to a change in operating hours of a building). 
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the claims of U.S. Patent No. 10,261,485 with the teachings of Pitcher, i.e. equate changes in energy consumption with a change in operating hours of the building, for the advantageous benefit of identifying an increase or decrease in operational hours using the obvious known correlation between the operational hours and energy consumption for HVAC systems in certain buildings.  


Claims 6 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 10,739,741 view of Pitcher (US 2011/0276527). 

Regarding claim 6, U.S. Patent No. 10,739,741 does not expressly claim wherein the change comprises a resizing of a space served by the building equipment, 

Pitcher discloses wherein the change comprises a resizing of a space served by the building equipment, an alteration of hours of operation of the space, or an increase or decrease in a number of employees using a space served by the building equipment (see Abstract and paragraph 0004: change in energy consumption corresponds to a change in operating hours of a building). 
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the claims of U.S. Patent No. 10,261,485 with the teachings of Pitcher, i.e. equate changes in energy consumption with a change in operating hours of the building, for the advantageous benefit of identifying an increase or decrease in operational hours using the obvious known correlation between the operational hours and energy consumption for HVAC systems in certain buildings.  

Regarding claim 19, U.S. Patent No. 10,739,741 does not expressly claim wherein the change comprises a resizing of a space served by the building equipment, an alteration of hours of operation of the space, or an increase or decrease in a number of employees using a building served by the building equipment.

Pitcher discloses wherein the change comprises a resizing of a space served by the building equipment, an alteration of hours of operation of the space, or an increase or decrease in a number of employees using a building served by the building 
It would have been obvious to one with ordinary skill in the art at the time of the invention to modify the claims of U.S. Patent No. 10,261,485 with the teachings of Pitcher, i.e. equate changes in energy consumption with a change in operating hours of the building, for the advantageous benefit of identifying an increase or decrease in operational hours using the obvious known correlation between the operational hours and energy consumption for HVAC systems in certain buildings.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5, 8-9, and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Drees (US 2016/0041541) in view of Salsbury (US 2017/0241658).

Regarding claim 2, Dress discloses a control system (see Abstract and claim 1: computer system/controller) comprising:
one or more sensors configured to generate sensor data relating to building

a controller (see claim 1) configured to:
use the first sensor data to generate one or more first model coefficients for a model for the building equipment, the model configured to provide an output as a function of one or more model coefficients and one or more input variables (see claim 1);
use the second sensor data to generate one or more second model coefficients for the model (see claim 1);
generate a test statistic by comparing the one or more first model coefficients and the one or more second model coefficients (see claim 1); 
compare the test statistic with a value (see claim 1); and
automatically identify a change relating to the building equipment in response to the test statistic exceeding the value (see claim 1).

Drees does not expressly disclose wherein the building equipment comprise one or more devices of a variable refrigerant flow system.

Salsbury discloses wherein the building equipment comprise one or more devices of a variable refrigerant flow system (see paragraph 0197). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Drees with the teachings of Salsbury, i.e. using and 

Regarding claim 3, Drees discloses the limitations of claim 1 as previously discussed above. Drees does not expressly disclose wherein the one or more sensors are configured to measure resource usage of an outdoor unit of a variable refrigerant flow system.

Salsbury discloses wherein the one or more sensors are configured to measure resource usage of an outdoor unit of a variable refrigerant flow system (see Abstract, Fig. 12A and paragraphs 0197 and 0202). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Drees with the teachings of Salsbury, i.e. using and monitoring a variable refrigerant HVAC system, for the advantageous benefit of using a system with a plurality of indoor units for advanced temperature control of multiple spaces.

Regarding claim 4, Drees discloses the limitations of claim 1 as previously discussed above. Drees does not expressly disclose wherein the one or more sensors are configured to measure energy consumption of a plurality of indoor units of a variable refrigerant flow system.


It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Drees with the teachings of Salsbury, i.e. using and monitoring a variable refrigerant HVAC system, for the advantageous benefit of using a system with a plurality of indoor units for advanced temperature control of multiple spaces.

Regarding claim 5, Drees discloses the limitations of claim 1 as previously discussed above. Drees does not expressly disclose wherein the building equipment comprise a plurality of indoor units of a variable refrigerant flow system, the plurality of indoor units serving a plurality of spaces; and
the one or more sensors comprise a plurality of temperature sensors corresponding to the plurality of spaces.

Salsbury discloses wherein the building equipment comprise a plurality of indoor units of a variable refrigerant flow system, the plurality of indoor units serving a plurality of spaces (see Figs 1 and 12A and paragraph 0197); and
the one or more sensors comprise a plurality of temperature sensors corresponding to the plurality of spaces (see paragraph 0212: temperature sensors located at each indoor unit, i.e. each one corresponds to one of the plurality of spaces in which the units are located/serving). 


Regarding claim 8, Drees discloses a system (see Abstract) comprising:	
a computing system (see Abstract) configured to:
receive data, the data comprising first data from a first time period and second data from a second time period (see Abstract and claim 1: receives data from building management system corresponding to first and second time periods);
use the first data to generate one or more first model coefficients for a model relating to the variable refrigerant flow system, the model configured to provide an output as a function of one or more model coefficients and one or more input variables (see claim 1);
use the second data to generate one or more second model coefficients for the model (see claim 1); and
automatically identify a change relating to the variable refrigerant flow system by comparing the one or more first model coefficients and the one or more second model coefficients (see claim 1).

Drees does not expressly disclose wherein the system includes a variable refrigerant flow system; 

a plurality of indoor units configured to receive the fluid from the outdoor unit and use the fluid to provide heating or cooling to a plurality of spaces; and 
wherein the received data corresponds the outdoor unit or the plurality of indoor units. 

Salsbury discloses wherein the system includes a variable refrigerant flow system (see paragraph 0197); 
an outdoor unit configured to heat or cool a fluid (see paragraph 0198);
a plurality of indoor units configured to receive the fluid from the outdoor unit and use the fluid to provide heating or cooling to a plurality of spaces (see Abstract, Fig. 12A and paragraphs 0199-0202); and 
wherein the received data corresponds the outdoor unit or the plurality of indoor units (see paragraphs 0199 and 0212: temperature sensors located at each indoor unit; and see Abstract, Fig. 12A and paragraphs 0197 and 0202: sensor data related to outdoor units). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Drees with the teachings of Salsbury, i.e. using and monitoring a variable refrigerant HVAC system, for the advantageous benefit of using a system with a plurality of indoor units for advanced temperature control of multiple spaces.

Regarding claim 9, Drees does not expressly disclose wherein the data is indicative of energy consumption of the outdoor unit.

Salsbury discloses wherein the data is indicative of energy consumption of the outdoor unit (and see Abstract, Fig. 12A and paragraphs 0197 and 0202: sensor data includes outdoor unit’s power consumption). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Drees with the teachings of Salsbury, i.e. using and monitoring a variable refrigerant HVAC system, for the advantageous benefit of using a system with a plurality of indoor units for advanced temperature control of multiple spaces.

Regarding claim 15, Dress discloses a method (see Abstract, paragraph 0077, and claim 1: computer system/controller and method) comprising:
collecting sensor data relating to building equipment, wherein the sensor data comprise first sensor data collected during a first time period and second sensor data collected during a second time period (see claim 1); and
using the first sensor data to generate one or more first model coefficients for a model for the building equipment, the model configured to provide an output as a function of one or more model coefficients and one or more input variables (see claim 1);
using the second sensor data to generate one or more second model coefficients for the model (see claim 1);

automatically identifying a change relating to the building equipment by comparing the test statistic with a value (see claim 1).

Drees does not expressly disclose wherein the building equipment comprise one or more devices of a variable refrigerant flow system.

Salsbury discloses wherein the building equipment comprise one or more devices of a variable refrigerant flow system (see paragraph 0197). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Drees with the teachings of Salsbury, i.e. using and monitoring a variable refrigerant HVAC system, for the advantageous benefit of using a system with a plurality of indoor units for advanced temperature control of multiple spaces.

Regarding claim 16, Drees discloses the limitations of claim 14 as previously discussed above. Drees does not expressly disclose wherein collecting the sensor data comprises measuring resource usage of an outdoor unit of a variable refrigerant flow system.


It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Drees with the teachings of Salsbury, i.e. using and monitoring a variable refrigerant HVAC system, for the advantageous benefit of using a system with a plurality of indoor units for advanced temperature control of multiple spaces.

Regarding claim 17, Drees discloses the limitations of claim 14 as previously discussed above. Drees does not expressly disclose wherein collecting the sensor data comprises measuring energy consumption of a plurality of indoor units of a variable refrigerant flow system.

Salsbury discloses wherein collecting the sensor data comprises measuring energy consumption of a plurality of indoor units of a variable refrigerant flow system (see Abstract, Fig. 12A and paragraphs 0197 and 0202). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Drees with the teachings of Salsbury, i.e. using and monitoring a variable refrigerant HVAC system, for the advantageous benefit of using a system with a plurality of indoor units for advanced temperature control of multiple spaces.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Drees (US 2016/0041541) in view of Salsbury (US 2017/0241658) and Laughman (US 2018/0252425). 

Regarding claim 10, Drees and Salsbury do not expressly disclose wherein the data is indicative of temperatures of the plurality of spaces and requests from the plurality of indoor units to the outdoor unit.

Laughman discloses wherein the data is indicative of temperatures of the plurality of spaces and requests from the plurality of indoor units to the outdoor unit (see Fig. 2B and paragraphs 0057 and 0058: room temperature feedback of VRF system; and see paragraphs 0071-0072: compressor frequency commands, i.e. requests from indoor unit to outdoor unit).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Drees in view of Salsbury with the teachings of Laughman, i.e. monitoring data associated with room temperature set points and commands to the compressor, for the advantageous benefit of coordinating operations between the multiple space-conditioning systems to improve system performance. 

Regarding claim 18, Drees discloses the limitations of claim 14 as previously discussed above. Drees does not expressly disclose wherein the building equipment comprise a plurality of indoor units of a variable refrigerant flow system, the plurality of indoor units serving a plurality of spaces; and 


Salsbury discloses wherein the building equipment comprise a plurality of indoor units of a variable refrigerant flow system, the plurality of indoor units serving a plurality of spaces (see Figs 1 and 12A and paragraph 0197). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Drees with the teachings of Salsbury, i.e. using and monitoring a variable refrigerant HVAC system, for the advantageous benefit of using a system with a plurality of indoor units for advanced temperature control of multiple spaces.

Drees and Salsbury do not expressly disclose collecting the sensor data comprises measuring temperatures of the plurality of spaces.

Laughman discloses collecting the sensor data comprises measuring temperatures of the plurality of spaces (see Fig. 2B and paragraphs 0057 and 0058: room temperature feedback of VRF system).
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Drees in view of Salsbury with the teachings of Laughman, i.e. monitoring data associated with room temperature set points and commands to the compressor, for the advantageous benefit of coordinating operations between the multiple space-conditioning systems to improve system performance. 
Claims 7, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Drees (US 2016/0041541) in view of Salsbury (US 2017/0241658) and Pham (US 2005/0235660).

Regarding claim 7, Drees discloses the limitations of claim 1 as previously discussed above. Drees does not expressly disclose wherein the building equipment comprise one or more devices of a variable refrigerant flow system and the change comprises a reduction in an amount of refrigerant in the variable refrigerant flow system.

Salsbury discloses wherein the building equipment comprise one or more devices of a variable refrigerant flow system (see paragraph 0197). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Drees with the teachings of Salsbury, i.e. using and monitoring a variable refrigerant HVAC system, for the advantageous benefit of using a system with a plurality of indoor units for advanced temperature control of multiple spaces.

Drees and Salsbury do not expressly disclose wherein the change comprises a reduction in an amount of refrigerant in the variable refrigerant flow system. 

Pham discloses wherein a change in energy consumption comprises a reduction in an amount of refrigerant in the refrigerant flow system (see Abstract and paragraph 0064 and 0075). 


Regarding claim 13, Drees and Salsbury do not expressly disclose wherein the change relating to the variable refrigerant flow system comprises a reduction in a refrigerant charge level for the variable refrigerant flow system.

Pham discloses wherein a change in energy consumption relating to the refrigerant flow system comprises a reduction in a refrigerant charge level for the refrigerant flow system (see Abstract and paragraph 0064 and 0075). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Drees in view of Salsbury with the teachings of Pham, i.e. identifying a loss in refrigerant from a change in the systems energy consumption, for the advantageous benefit of a identifying a reduction in the refrigerant using the obvious known correlation between the loss of refrigerant and an increase in the energy consumption for HVAC systems. 



Regarding claim 20, Drees discloses the limitations of claim 14 as previously discussed above. Drees does not expressly disclose wherein the building equipment comprises one or more devices of a variable refrigerant flow system and the change comprises a reduction in an amount of refrigerant in the variable refrigerant flow system.

Salsbury discloses wherein the building equipment comprises one or more devices of a variable refrigerant flow system (see paragraph 0197). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Drees with the teachings of Salsbury, i.e. using and monitoring a variable refrigerant HVAC system, for the advantageous benefit of using a system with a plurality of indoor units for advanced temperature control of multiple spaces.

Drees and Salsbury do not expressly disclose wherein the change comprises a reduction in an amount of refrigerant in the variable refrigerant flow system. 

Pham discloses wherein a change in energy consumption comprises a reduction in an amount of refrigerant in the refrigerant flow system (see Abstract and paragraph 0064 and 0075). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Drees in view of Salsbury with the teachings of Pham, i.e. identifying a loss in refrigerant from a change in the systems energy consumption, for the advantageous benefit of a identifying a reduction in the refrigerant using the obvious . 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Drees (US 2016/0041541) in view of Salsbury (US 2017/0241658) and Krebs (US 2008/0083234).

Regarding claim 11, Drees and Salsbury do not expressly disclose wherein the change relating to the variable refrigerant flow system comprises a change in configuration of the plurality of spaces.

Krebs discloses wherein a change relating to the refrigerant flow system comprises a change in configuration of the plurality of spaces (see paragraph 0022: window left open in a particular room, i.e. change associated with a configuration of the space). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Drees in view of Salsbury with the teachings of Pitcher, i.e. equate changes in energy consumption with an open window, for the advantageous benefit of alerting personal of inadvertently left open windows.  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Drees (US 2016/0041541) in view of Salsbury (US 2017/0241658) and Pitcher US (2011/0276527).

Regarding claim 12, wherein the change relating to the variable refrigerant flow system comprises a change in utilization of the plurality of spaces.

Pitcher discloses wherein the change relating to the variable refrigerant flow system comprises a change in utilization of the building space (see Abstract and paragraph 0004: change in energy consumption corresponds to a change in operating hours of a building, i.e. a change in utilization of the building). 
It would have been obvious to one with ordinary skill in the art at the time of filing to modify the invention of Drees in view of Salsbury with the teachings of Pitcher, i.e. equate changes in energy consumption with a change in operating hours of the building, for the advantageous benefit of identifying an increase or decrease in operational hours using the obvious known correlation between the operational hours and energy consumption for HVAC systems in certain buildings.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727.  The examiner can normally be reached on M-F 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL J DALBO/Primary Examiner, Art Unit 2865